Case 19-42743-bem     Doc 15   Filed 01/13/20 Entered 01/13/20 13:45:48   Desc Main
                               Document     Page 1 of 3


                 IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                             ROME DIVISION

 IN RE:                               )        BANKRUPTCY CASE
                                      )        NO. 19-42743-BEM
 BRIAN ADAM HOOKER,                   )        JUDGE BARBARA ELLIS-MONRO
 MEGAN LASHAE HOOKER,                 )        CHAPTER 13
                                      )
           Debtors.                   )
                                      )
                                      )


                          OBJECTION TO CONFIRMATION

      COMES NOW CVI SGP ACQUISITION TRUST C/O RESURGENT CAPITAL

SERVICES, LP (hereinafter referred to as "RCS"), a creditor of the

above-named Debtors and files this its "Objection to Confirmation",

of the Debtors’ Plan of Reorganization, showing to this Court as

follows:

                                          1.

      RCS is a secured creditor of the Debtors, holding a duly

perfected security interest in a certain jewelry, including an

engagement ring, wedding band, earrings and a necklace.

                                          2.

      The debt owed to RCS is $6,046.29 (net balance).

                                          3.

      Based on the valuation, RCS shows that its claim should be

secured to the extent of $6,046.29             plus interest thereon at 7.0%.

RCS   requests      its   post     confirmation      plan    payment      commence

immediately upon confirmation to be paid concurrent with the

debtors’ attorney fees. Furthermore, RCS request pre and post
Case 19-42743-bem                      Doc 15           Filed 01/13/20 Entered 01/13/20 13:45:48      Desc Main
                                                        Document     Page 2 of 3


confirmation adequate protection payments in the amount of $75.00

per month.



                                                                  4.

            Movant            does          not        have    and     has    not   been    offered   adequate

protection by Respondents.                                     11 U.S.C. 1326 (a)(1)(C) requires the

Debtor to provide adequate protection directly to a creditor

holding an allowed secured claim.                                            The Debtors’ plan fails to

comply             with           1326          (a)(1)(C)         and        as   such     RCS   request   that

confirmation be denied.

                                                                  5.

            The Plan, as proposed, does not provide to RCS the present

value of its claim and violates 11 U.S.C. Section 1325.

            WHEREFORE, RCS prays that confirmation be denied.


                                                                        LEVINE & BLOCK, LLC


                                                                 BY:    /s/ Ronald A. Levine
                                                                        Ronald A. Levine, Esq.
                                                                        [GA Bar No. 448736]
                                                                        ATTORNEYS FOR MOVANT
P.O. Box 422148
Atlanta, Georgia 30342
(404) 231-4567
F:\Autos 2\Resurgent Capital Services\19-42743\Objection.wpd
Case 19-42743-bem                      Doc 15           Filed 01/13/20 Entered 01/13/20 13:45:48   Desc Main
                                                        Document     Page 3 of 3


                                                   CERTIFICATE OF SERVICE

            This is to certify that I have this date served a copy of the

within and foregoing "Objection to Confirmation" via electronic

means as listed on the Court's ECF noticing system or by regular

first class mail by depositing same in the United States mail in a

properly addressed envelope with adequate postage thereon to insure

delivery upon the following:


Brian Adam Hooker
Megan LaShae Hooker
1021 Delaware Drive
Dalton, Georgia 30721-3638

Dan Saeger, Esq.
Saeger & Associates, LLC
Suite D
706 S Thornton Ave
Dalton, GA 30720

Mary Ida Townson, Esq.
Chapter 13 Trustee
Suite 1600
285 Peachtree Center Ave, NE
Atlanta, GA 30303



            This 13th day of January 2020.


                                                                      LEVINE & BLOCK, LLC


                                                                BY:   /s/ Ronald A. Levine
                                                                      Ronald A. Levine, Esq.
                                                                      [GA Bar No. 448736]
                                                                      ATTORNEYS FOR MOVANT
P.O. Box 422148
Atlanta, Georgia 30342
(404) 231-4567
F:\Autos 2\Resurgent Capital Services\19-42743\Objection.wpd
